Title: Abigail Adams to Abigail Adams Smith, 25 January 1791
From: Adams, Abigail
To: Smith, Abigail Adams


My Dear Child,
Philadelphia, 25 January, 1791.
You must not flatter yourself with the expectation of hearing from Colonel Smith until the February packet arrives. It is as soon as you ought to think of it. You see by the papers, that a minister is in nomination from England, and Mrs. C—— writes, will come out soon. Mrs. P——, from whom I received a letter, writes me by the last packet, that Mr. Friere is certainly appointed from Portugal, and that he only waits for the arrival of Count ———, his successor, in England, before he sails for America. Mrs. P—— likewise communicates the agreeable intelligence of Mr. P——’s having forsaken the bottle, and that the Countess B—— had another child, and was vastly happy, beloved by her dear Count, &c.; all in the true style of Mrs. P——. She desires to be kindly remembered to you and the Colonel.
Present me kindly to all my New York friends. That I was attached to that place is most true, and I shall always remember with pleasure the fifteen months passed there; but, if I had you and your family, I could be very well pleased here, for there is an agreeable society and friendliness kept up with all the principal families, who appear to live in great harmony, and we meet at all the parties nearly the same company. To-morrow the President dines with us, the Governor, the Ministers of State, and some Senators. Of all the ladies I have seen and conversed with here, Mrs. Powell is the best informed. She is a friendly, affable, good woman, sprightly, full of conversation. There is a Mrs. Allen, who is as well bred a woman as I have seen in any country, and has three daughters, who may be styled the three Graces.
My best respects to your good mamma and family. Tell Mrs. C—— I hope she makes a very obedient wife. I am sure she will be a good one. I think I shall see you in April. Why do you say that you feel alone in the world? I used to think that I felt so too; but, when I lost my mother, and afterwards my father, that “alone” appeared to me in a much more formidable light. It was like cutting away the main pillars of a building; and, though no friend can supply the absence of a good husband, yet, whilst our parents live, we cannot feel unprotected. To them we can apply for advice and direction, sure that it will be given with affection and tenderness. We know not what we can do or bear, till called to the trial. I have passed through many painful ones, yet have enjoyed as much happiness through life as usually falls to the lot of mortals; and, when my enjoyments have been damped, curtailed, or molested, it has not been owing to vice, that great disturber of human happiness, but sometimes to folly, in myself or others, or the hand of Providence, which has seen fit to afflict me. I feel grateful for the blessings which surround me, and murmur not at those which are withheld.— But my pen runs on, and my lads, at whose table I write, wonder what mamma can find to write about.
Adieu. My love to the children. From your ever affectionate
A. Adams.
